Citation Nr: 1416936	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-36 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle disorder as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

During the course of the appeal, by way of a February 2010 decision, the RO denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran's accredited representative submitted a notice of disagreement with the denial in conjunction with a statement from the Veteran requesting reconsideration of the denial.  The RO requested clarification of the contrasting statements, and in a subsequent February 2010 submission, the Veteran's accredited representative indicated that the Veteran was only requesting reconsideration of the most recent denial of a TDIU.  In April 2010, the RO reconsidered the claim and again denied entitlement to a TDIU.  As the representative specifically clarified that they did not intend to submit a notice of disagreement with the February 2010 decision, and the Veteran has not since submitted a notice of disagreement with the April 2010 RO decision, the only issue presently before the Board is listed on the title page.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed right ankle disorder was incurred secondary to his service-connected right knee disorder.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a right ankle disorder was incurred secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the Veteran regarding his claim for service connection in March 2009 and June 2009.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2013). This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's current argument appears to be that his service-connected right knee disability caused him to fall in June 2009, and as a result of that fall, he injured the ligaments of his right ankle.  VA treatment records show that the Veteran sought treatment at an urgent care clinic in June 2009 following a fall, and private treatment records document right ankle surgery for ligament repair in September 2009.

The Veteran has consistently claimed that his right knee gave way and caused a fall in which he injured his right ankle.  The Board also notes that the Veteran is competent to describe his right knee giving way as such comes to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  As such, the Board accepts that the Veteran's right knee gave way, resulting in a fall in June 2009.

A review of the evidence of record shows that the Veteran clearly has a current disability of his right ankle, as in September 2009, he underwent a Brostroem procedure to repair the ligaments of his right ankle.  Therefore, the salient question to be answered is whether that currently diagnosed right ankle disorder was caused by his service-connected right knee disorder.  In this matter, there are multiple medical opinions of record, each of which will be reviewed below.

A June 2009 VA medical examination was conducted with the examiner having access to and reviewing the claims file.  The Veteran told the examiner that he had been experiencing ankle pain for many years; in addition, he injured it two weeks previously in an accident.  

The examiner noted that an X-ray revealed an age-indeterminate small chip for avulsion fracture for the anterior margin of the distal tibia.  She observed that the Veteran walked with an antalgic gait with decreased weight bearing because of his ankle.  There was reported tenderness.

The examiner gave a diagnosis of right ankle age-indeterminate small chip for avulsion fracture of the anterior lip of the distal tibia.  She opined that the chip was not due to or caused by the service-connected right knee condition.  She explained that if there was a problem with the right knee, the weight would be transferred to the left lower extremity, not the right lower extremity to compensate for the right knee condition.

While the June 2009 VA examiner's opinion is evidence that weighs against the claim, the Board has afforded this opinion less probative value due to the lack of consideration of the positive evidence of record.  Although the examiner acknowledged that the Veteran had injured his right ankle two weeks previously, the examiner did not discuss the Veteran's contention that the fall was due to his service-connected right knee giving way.  Additionally, while the examiner gave a diagnosis of a small chip avulsion fracture, no discussion was made regarding soft tissue issues which led to a documented ligament repair within a few months.  For these reasons, the June 2009 VA examination report is assigned less probative value by the Board.

The same VA examiner re-reviewed the claims file in November 2011.  She noted that service connection was in effect for a right knee condition.  She opined that the Veteran's right ankle condition would not be aggravated beyond its normal progression by a knee condition on the same side.  She explained that typically, weight would be transferred to the opposite lower extremity.  She also noted that the Veteran injured his right ankle in June 2009 when he rolled his ankle on the driveway, and she said that the accident was not due to or aggravated by the service-connected right knee condition.

While the November 2011 VA opinion weighs against the claim, the Board has afforded this evidence less probative value due to deficiencies in the rationale for the given opinion.  Although the examiner explained why she felt that the Veteran's right knee disorder would not aggravate his right ankle beyond its normal progression, she did not acknowledge the Veteran's primary contention-namely, that his service-connected right knee caused the June 2009 accident in which he injured his right ankle.  The examiner merely said that the accident was not due to the right knee condition and provided no rationale for her opinion.  As there was no discussion of the Veteran's primary contention, the November 2011 VA opinion is assigned less  probative value by the Board.

Turning to the medical evidence which supports the Veteran's claim, the claims file contains a July 2009 VA follow-up treatment record which reflects that the Veteran had a history of giving way of the right knee which had resulted in repeated injuries to the right ankle.  The note indicates that the Veteran was three weeks out from his most recent injury.  The small chronic avulsion chip off the anterior tibia was noted, but the treatment provider felt that the primary problem was the absence of a functional fibular collateral ligament in regard to the ankle.  While this record does not provide a clear nexus between the Veteran's service connected right knee disorder and his right ankle disorder, it does support the Veteran's claim in that it documents a history of his right knee giving way and provides evidence of a right ankle ligament problem.

A September 2009 outpatient record from P.D.T., M.D.  Dr. T. noted that the Veteran had a longstanding history of right-sided knee pain and occasionally had episodes where the knee would give out.  He explained that the Veteran had one of those episodes when he fell and suffered an injury to his ankle requiring reconstruction of the lateral ligaments.  He gave an assessment of right knee pain and crepitance resulting in a subsequent fall requiring a Brostroem procedure.  He opined that the Veteran was doing well following the Brostroem repair to his right ankle.

In giving this opinion, Dr. T. drew from the evidence of record and gave a medical explanation to support his conclusion.  Significantly, nothing within his outpatient records is contradictory.  His opinion relates directly to this Veteran, and his opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the record from Dr. T. significant probative value.

In evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The medical opinions of record appear to be in equipoise.

In light of the fact that the Veteran has had a Brostroem procedure to repair the ligaments of his right ankle; and in light of the most persuasive medical opinion that the Veteran's right ankle disorder was caused by a fall due to his service-connected right knee disorder, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the right ankle disorder was incurred secondary to his service-connected right knee disorder.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection a right ankle disorder is warranted.


ORDER

Service connection for a right ankle disorder as secondary to a service-connected right knee disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


